United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                         ___________

                                         No. 06-1757
                                         ___________

In re: Johnny F. Harris,                      *
                                              *
--------------------------------------        *
                                              *
Johnny F. Harris,                             *
                                              *
               Appellant,                     * Appeal from the United States
                                              * Bankruptcy Appellate Panel
       v.                                     * for the Eighth Circuit.
                                              *
The Boyd G. Montgomery                        *    [UNPUBLISHED]
Testamentary Trust,                           *
                                              *
               Appellee.                      *
                                         ___________

                                  Submitted: June 28, 2007
                                     Filed: July 3, 2007
                                      ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Johnny F. Harris appeals from a decision of the Bankruptcy Appellate Panel
(BAP), affirming the bankruptcy court’s1 order granting The Boyd G. Montgomery
Trust (Trust) relief from the automatic stay. For reversal, Harris argues that he was

       1
        The Honorable Audrey R. Evans, Chief Judge, United States Bankruptcy Court
for the Eastern District of Arkansas.
not properly notified of the bankruptcy court’s hearing on the Trust’s motion, that the
Trust violated the automatic stay, and that the bankruptcy court’s actions violated his
constitutional rights.

      We apply the same review standards as the BAP, reviewing the bankruptcy
court’s factual findings for clear error and its legal conclusions de novo. See In re
Vote, 276 F.3d 1024, 1026 (8th Cir. 2002). Upon careful review, we agree with the
BAP’s thorough and well reasoned opinion disposing of all of Harris’s arguments.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-